MANN, Judge.
Appellee’s effort to try the propriety of appellant’s possession of property not involved in the divorce proceedings is out of place in these proceedings. The judgment was final. Appellee’s motion for reconsideration was filed after the time allowed by Fla.R.C.P. 1.530, 31 F.S.A. and was dismissed as inadequate under Rule 1.540. An order requiring appellant to surrender certain of appellee’s property may be appropriate in subsequent proceedings, but we find no warrant in this record for determining questions not properly before the Court.
Reversed and remanded.
PIERCE, C. J., and HOBSON, J., concur.